                            EXHIBIT 12




Case 1:21-cv-00279-TDS-JEP Document 1-12 Filed 04/01/21 Page 1 of 2
Case
Case1:21-cv-00279-TDS-JEP
     1:21-cv-00135-TDS-JEP Document
                           Document1-12
                                    1-6 Filed
                                        Filed02/18/21
                                              04/01/21 Page
                                                       Page22of
                                                             of22
